Citation Nr: 0119080	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-48 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bladder and bowel dysfunction.

2.  Entitlement to service connection for a brain stem injury 
with lower leg paralysis.

3.  Entitlement to service connection for lumbar disc 
disease.

4.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant's spouse and J. G.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976, October 1982 to February 1983, February 1983 
to July 1983, July 1983 to September 1983, and from October 
1983 to February 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the Los 
Angeles, California, Regional Office (RO)  of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 1996, a statement of the case was issued 
in October 1996, and a substantive appeal was received in 
December 1996. 

The Board notes that in a March 2001 written brief, the 
veteran's representative appears to advance a claim of 
entitlement to an increased rating for the veteran's already 
service-connected lumbosacral strain.  This matter is hereby 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By rating decision in July 1994, claims of entitlement to 
service connection for bladder disability and for bowel 
disability were denied; a notice of disagreement was not 
received in connection with this rating decision. 

2.  Certain items of evidence received subsequent to the July 
1994 rating decision and pertinent to the bladder and bowel 
disability claims are is so significant that they must be 
considered in order to fairly decide the merits of these 
claims. 


CONCLUSIONS OF LAW

1.  The July 1994 rating decision which denied entitlement to 
service connection for bladder disability and for bowel 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the July 1994 rating decision in 
regard to entitlement to service connection for bladder 
disability and for bowel disability is new and material, and 
the claim for this benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bladder Disability and Bowel Disability.

By rating decision in July 1994, claims by the veteran for 
service connection for bladder disability and for bowel 
disability were denied.  The record shows that the veteran 
was notified of those determinations by letter that same 
month.  Following notification of a rating decision, a notice 
of disagreement must be filed within one year from the date 
of mailing of notification, followed by a timely substantive 
appeal submitted either within 60 days of the issuance of a 
statement of the case or within the remainder of the one-year 
period of mailing of the notice of the adverse determination; 
otherwise, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  The record does not show that a notice of 
disagreement was received to initiate an appeal from the July 
1994 rating decision, and that decision is therefore final.  
Nevertheless, a claim which is the subject of a prior final 
determination may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108. 

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence of record at the time of the July 1994 rating 
decision included service medical records various VA and 
private medical reports.  Based on this evidence, the RO 
determined that there was no basis for finding that the 
veteran's bladder disability and bowel disability were 
related to her military service, including a fall injury in 
June 1990 while apparently on active duty for training or to 
left knee surgery following this injury. 

Since the July 1994 rating decision, additional evidence has 
been made of record, including a March 1995 VA medical 
report.  This report, dated March 3, 1995, noted the June 
1990 injury as well as the veteran's complaints of 
bowel/bladder difficulty since the injury.  One of the 
reported impressions is likely back injury with resulting 
gastrointestinal symptoms of incontinence and constipation.  
The Board believes that this item of evidence is clearly new 
and material, and the veteran's claim of entitlement to 
service connection for bladder disability and for bowel 
disability has been reopened. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection bladder 
disability and for bowel disability.  To this extent, the 
appeal is granted subject to the following remand.  


REMAND

Although the Board has found new and material evidence to 
reopen bladder disability and for bowel disability claim, it 
must remand the case to the RO unless there would be no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  Because of the recent enactment the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Board believes that additional action at the RO 
level to comply with new assistance and notice provisions 
must be accomplished before the Board may proceed with 
appellate review of this issue. 

With regard to the issue of entitlement to an evaluation in 
excess of 20 percent for a service-connected left knee 
disability, the record reflects the veteran has not been 
afforded a VA examination of this disability since January 
1995.  In light of the length of time that has passed since 
that time, the Board is of the opinion that additional 
development of the record is necessary to enable the Board to 
render a final determination as to this issue.  See Colvin v. 
Derwinski, 
1 Vet. App. 171 (1991).  

In regard to the remaining claims of entitlement to service 
connection for brain stem injury and for lumbar disc disease, 
the Board believes that VA is required under the newly 
enacted Veterans Claims Assistance Act of 2000 to obtain 
medical etiology opinions under the circumstances of this 
case.  

Finally, in April 2000, the RO mailed the veteran a letter 
requesting clarification of her request for a Board hearing.  
This letter was returned by the United States Postal Service.  
Additional action to clarify this matter is appropriate in 
view of the need for additional action at the RO level as 
discussed above. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  The RO's actions in this 
regard should include appropriate steps to 
obtain any pertinent VA and private 
medical records which have not already 
been associated with the claims files. 

2.  The veteran should be afforded a VA 
special examination of her left knee to 
determine the current nature and severity 
of her service-connected disability.  It 
is imperative that the claims files be 
made available to the examiner for review 
in connection with the examination.  All 
necessary tests or studies should be 
performed and all findings must be 
reported in detail.  The examiner is 
requested to identify all subjective and 
objective manifestations of the veteran's 
left knee disability, including ranges of 
motion with a notation of any additional 
functional loss due to pain, weakness, 
fatigue or incoordination.  The examiner 
is requested to note the presence or 
absence of ankylosis, dislocated 
cartilage, arthritis, recurrent 
subluxation, and lateral instability.  If 
recurrent subluxation or lateral 
instability is found, the examiner should 
express an opinion as to whether it is 
best described as slight, moderate, or 
severe.  

3.  The veteran should also be afforded 
VA special examinations of her bladder, 
bowel, brain stem, and low back.  It is 
imperative that the claims files be made 
available to the examiners for review in 
connection with the examinations.  The 
examiners are requested to note all 
relevant symptomatology and objective 
findings in detail.  All necessary tests 
or studies should be performed and all 
findings must be reported in detail.

In regard to the bowel and bladder 
dysfunction, the appropriate examiner is 
requested to express an opinion as to the 
nature and etiology of these disorders.  
The examiner should specifically express 
an opinion as to whether they are at 
least as likely as not related to the 
June 1990 fall or to the subsequent left 
knee surgery in 1992.  

In regard to the alleged brain stem 
injury, the examiner should express an 
opinion as to the presence or absence of 
a brain stem injury and any resulting 
disability.  The examiner is also 
requested to express an opinion as to 
whether any residuals of a brain stem 
injury, if found, are at least as likely 
as not related to the June 1990 fall.

In regard to the lumbar disc disease 
claim, the examiner is requested to 
clearly indicate whether or not the 
veteran suffers from lumbar disc disease.  
If so, the examiner is requested to 
express an opinion as to whether such 
disc disease is at least as likely as not 
related to the June 1990 fall or to the 
already service-connected lumbosacral 
strain or any other service-connected 
disability. 

4.  The RO should contact the veteran and 
her representative and clarify whether she 
wished to appear at a Board hearing.  If 
so, appropriate action should be taken to 
schedule such a hearing.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  As to any issue to which the 
full benefit sought is not granted, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



